Case 2:18-cv-04891-JMA-GRB Document 17 Filed 12/07/18 Page 1 of 2 PageID #: 47




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      CIRCUIT CIVIL DIVISION
 ALEX FRIAS,
               Plaintiff,                             CASE NO.: 18-cv-4891 9JMA)(GRB)

 v.

 STRATEGIC REALTY FUND, LLC; THE
 MARGOLIN & WEINREB LAW GROUP, LLP,
             Defendants.
 _________________________________________/

                                NOTICE OF APPEARANCE

       Please take notice that the undersigned is admitted to practice in this Court, and hereby

appears as counsel of record for STRATEGIC REALTY FUND, LLC.

                                                   Respectfully submitted,

                                            By:    _/s/ Jennifer A. Tolston
                                                   Jennifer A. Tolston Esq.
                                                   HOWARD LAW GROUP
                                                   450 N. Park Road, #800
                                                   Hollywood, FL 33021
                                                   Telephone: (954) 893-7874
                                                   Facsimile: (888) 235-0017
                                                   Jennifer@HowardLaw.com
                                                   Designated Service E-Mail:
                                                   Pleadings@HowardLaw.com
To: Clerk of the Court
Alex Kadochnikov, Esq. (via ECF)
Alan H. Weinreb, Esq. (via ECF)
Crystal Sherell Pannell (via ECF)
Case 2:18-cv-04891-JMA-GRB Document 17 Filed 12/07/18 Page 2 of 2 PageID #: 48




                                      2
